DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 3-8, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-12 and 14-22 of U.S. Patent No. 10,954,440 B2 (hereinafter ‘440 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:	
	With respect to claim 1, claim 1 of ‘440 recites a quantum dot comprising: a semiconductor nanocrystal comprising zinc, selenium, and sulfur, 5wherein the quantum dot further comprises tellurium, wherein the quantum dot does not comprise cadmium, and in the quantum dot, a mole ratio of sulfur with respect to selenium is less than or equal to about 2.4:1, wherein a maximum photoluminescent peak wavelength of the quantum 10dot is greater than or equal to about 430 nanometers and less than or equal to about 480 nanometers, and wherein in the quantum dot, a mole ratio of tellurium with respect to selenium is less than or equal to about 0.02:1.
	With respect to claim 3, claim 3 of ‘440 discloses wherein the quantum dot has a size of greater than or equal to about 10 nanometers.
	With respect to claim 4, claim 4 of ‘440 discloses wherein in the quantum dot, a mole ratio of tellurium with respect to selenium is less than 0.01:1.
	With respect to claim 5, claims 4 and 5 of ‘440 disclose wherein in the quantum dot, the mole ratio of sulfur with respect to selenium is less than or equal to about 2.0:1 and a mole ratio of tellurium with respect to selenium is in a range of greater than or equal to about 0.001:1 and less than or equal to about 0.01.
	With respect to claim 6, claim 6 of ‘440 discloses wherein in the quantum dot, the mole ratio of sulfur with respect to selenium is less than or equal to about 1.85:1.
	With respect to claim 7, claims 14 and 16 of ‘440 disclose wherein a maximum photoluminescent peak wavelength of the quantum dot is greater than about 440 nanometers and a maximum photoluminescent peak of the quantum dot has a full width at half maximum is less than or equal to 39 nm.
	With respect to claim 8, claims 1 and 11-12 of ‘440 disclose wherein the quantum dot has a core shell structure wherein a core comprising a first semiconductor nanocrystal material comprising zinc, tellurium, and selenium and a semiconductor nanocrystal shell disposed on the core and comprising a second semiconductor nanocrystal comprising zinc, selenium, and sulfur.


	With respect to claim 12, claim 2 of ‘440 discloses wherein a maximum photoluminescent peak wavelength of the quantum dot is greater than or equal to about 445 nanometers.
	With respect to claim 13, claim 15 of ‘440 discloses wherein the quantum dot has quantum efficiency of greater than or equal to about 70 %.
	With respect to claim 14, claim 16 of ‘440 discloses wherein a full width at half maximum of a maximum photoluminescent peak of the quantum dot is less than or equal to about 30 nanometers.
	With respect to claim 15, claim 17 of ‘440 wherein the quantum dot has a size of greater than or equal to about 12 nanometers.
	With respect to claim 16, claim 18 of ‘440 discloses an electroluminescent device comprising a first electrode and a second electrode facing each other, and a light emitting layer disposed between the first electrode and the second electrode, wherein the light emitting layer comprises a plurality of quantum dots and the plurality of quantum dots comprises the quantum dot of Claim 1.
	With respect to claim 17, claim 19 of ‘440 discloses a charge auxiliary layer between the first electrode and the light emitting layer, between the second electrode and the light emitting layer, or between the first electrode and the light emitting layer and between the second electrode and the light emitting layer.
	With respect to claim 18, claim 20 of ‘440 discloses wherein the charge auxiliary layer comprises a charge injection layer, a charge transport layer, or a combination thereof.

	With respect to claim 19, claim 21 of ‘440 discloses wherein a peak external quantum efficiency of the electroluminescent device is greater than or equal to about 4%.
	With respect to claim 20, claim 22 of ‘440 discloses wherein the electroluminescent device emits light having an x value of a CIE color space chromaticity diagram that is less than or equal to about 0.2.
	Claims 2 and 9-11 are rejected based on dependency to claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jun et al. (U.S. Publication No. 2014/0117292 A1; hereinafter Jun) discloses a quantum dot device
Schrier et al. (U.S. Publication No. 2005/0214536 A1; hereinafter Schrier) discloses a quantum dot device
Breen et al. (U.S. Publication No. 2010/0044635 A1; hereinafter Breen) discloses a quantum dot device
Jang et al. (U.S. Publication No. 2016/0167965 A1) discloses cadmium free nanocrystal production.
Kikuchi et al. (U.S. Publication No. 2016/0160060 A1) discloses quantum dot devices
Cho et al. (U.S. Publication No. 2015/0262727 A1) discloses a quantum dot
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818